Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 1 of 26 PageID #: 2574



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND



  UNITED STATES OF AMERICA                      :
                                                :
         v.                                     :              CR No. 13-43JJM
                                                :
  GERALD J. SILVA                               :


                              REPORT AND RECOMMENDATION

  Patricia A. Sullivan, United States Magistrate Judge.

         This matter has been referred to me pursuant to 28 U.S.C. § 636(b)(1)(B) and 18 U.S.C. §

  3401(i) for proposed findings of fact concerning whether Defendant Gerald J. Silva is in

  violation of the terms of his supervised release and, if so, for recommended disposition. In

  compliance with that directive and in accordance with 18 U.S.C. § 3583(e) and Fed. R. Crim. P.

  32.1, hearings were conducted by Magistrate Judge Almond on May 8 and 15, 2019, and by me

  on May 22, June 3 and 25, 2019, after Magistrate Judge Almond recused himself. At the initial

  appearance on May 8, 2019, the Court ordered that Defendant be detained. For the reasons that

  follow, I recommend the following: that the Court adopt my proposed finding that Defendant is

  guilty of all of the charged violations and that the Court impose a sentence of incarceration for

  four months or time served, whichever is longer, followed by a new term of supervised release of

  fifteen years with the same conditions that were imposed with the original sentence and with the

  additional conditions that Defendant be released with GPS monitoring and be required to live at

  the Houston House for up to one year, until he supplies Probation with an approved residential

  address and completes SORNA registration with respect to that address.
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 2 of 26 PageID #: 2575



  I.       BACKGROUND1

           On September 27, 2012, Defendant, a well-educated lifelong Rhode Island resident with

  no criminal history, initially appeared on charges based on the receipt and possession of child

  pornography. Defendant’s case was assigned to Chief Judge Smith, who presided over the trial,

  and Magistrate Judge Almond, who conducted the arraignment and set conditions of release.

  Defendant was continuously released during the pretrial period; there were no compliance issues

  with any of Defendant’s pretrial conditions.

           On February 10, 2014, represented by retained counsel of his choice, Defendant was

  convicted by a jury of six Counts of receipt of child pornography and one Count of possession of

  child pornography. These crimes constitute Tier I sex offenses under federal law. 34 U.S.C. §

  20911(1), (5)(A)(ii), (7)(G) (sex offense means offense against minor and includes possession of

  child pornography). They also are sex offenses requiring registration under the law of Rhode

  Island. R.I. Gen. Laws § 11-37.1-3(a) (persons convicted of criminal offense against minor

  victim must register); R.I. Gen. Laws § 11-9-1.3(a)(4) (possession of child pornography is

  criminal offense). As a result of his conviction for these crimes, pursuant to the federal Sex

  Offender Registration and Notification Act (“SORNA”), 34 U.S.C. § 20901, et seq., Defendant is

  required to register as a sex offender under federal law. 34 U.S.C. § 20913(a). Similarly, to the

  extent that he is present in Rhode Island with the intent to reside or work, the analogous Rhode

  Island enactment, R.I. Gen. Laws § 11-37.1-1, et seq., also requires Defendant to register as a sex




  1
   Throughout this exposition of the background, I repeatedly refer to Defendant’s Exhibit A (“Def. Ex. A”). This
  exhibit is Defendant’s handwritten closing statement and allocution. At the final hearing on June 25, 2019,
  Defendant read this statement in its entirety; it was then admitted as Def. Ex. A. In this statement, Defendant sets
  out his reasoning for his stance of resistance and the underpinnings for many of the oral motions and arguments that
  he presented. To the extent that this statement allows the Court to present Defendant’s positions in his own words, I
  cite to it in lieu of paraphrasing.

                                                            2
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 3 of 26 PageID #: 2576



  offender. R.I. Gen. Laws § 11-37.1-3(a). Most, if not all, states have analogous registration

  requirements.2

           On June 27, 2014, this Court sentenced Defendant to seventy-two months of

  incarceration, to be followed by fifteen years of supervised release with conditions that include

  the requirement that he must report to Probation within seventy-two hours of release, must notify

  Probation of any change in residence, must submit to drug testing and must comply with all

  applicable federal and state laws regarding the registration of sex offenders in the state(s) of

  residence, employment and school, as well as that he must provide verification of compliance

  with this requirement to Probation. Defendant’s conviction was affirmed by the First Circuit,

  which considered and rejected an array of arguments, including his contention that the images in

  issue were not child pornography because they were not lascivious. See United States v. Silva,

  794 F.3d 173 (1st Cir. 2015). The Circuit Court specifically held that “the jury’s determination

  that the films depicted ‘sexually explicit conduct,’ in the form of ‘lascivious exhibition of

  genitals’ of children, was thus a rational conclusion drawn from the evidence.” Id. at 182.

  During the current proceeding, Defendant advised the Court that his certiorari petition to the

  United States Supreme Court was denied, although no evidence that he filed such a petition was

  found. It also does not appear that Defendant has initiated a habeas proceeding to collaterally

  attack the conviction or sentence pursuant to 28 U.S.C. § 2255 or otherwise.



  2
    The requirement that Defendant must register as a sex offender is not optional in the discretion of the Court. It
  flows under federal and state law from the offenses of conviction. It also is not dependent on whether Defendant is
  subject to ongoing federal or state supervision. That is, even if this Court were to dismiss the petition and terminate
  supervision (which I do not recommend), Defendant would remain subject to the obligation to register and, if he
  fails to do so, he remains at risk of criminal prosecution – both federal and state – for the new crime of failure to
  register. See Reynolds v. United States, 565 U.S. 432, 434 (2012) (“The federal [SORNA] requires those convicted
  of certain sex crimes to provide state governments with (and to update) information, such as names and current
  addresses, for inclusion on state and federal sex offender registries. The Act makes it a crime for a person who is
  ‘required to register’ under the Act and who ‘travels in interstate or foreign commerce’ knowingly to ‘fai[l] to
  register or update a registration . . . .’”) (internal citations omitted).

                                                             3
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 4 of 26 PageID #: 2577



          After completing his sentence at FCI Danbury in Connecticut, Defendant was released on

  May 3, 2019. On May 7, 2019, well more than seventy-two hours after he was released, he

  appeared at the U.S. Probation Office in Providence, Rhode Island, and spoke to the duty officer,

  U.S. Probation Officer Derek Dufresne. Defendant told Officer Dufresne that he was not

  reporting as required by his conditions, but rather was advising Probation of his intent not to

  report; that he would not supply a urine sample for drug testing; that he had not registered

  anywhere as a sex offender and had no intention of doing do; and that he was refusing to comply

  with Officer Dufresne’s instruction to provide his address or contact information. He told

  Officer Dufresne that he had expected a warrant to issue based on his intentional failure to

  appear in the required seventy-two hours and that he wanted a warrant to issue so he could come

  before the Court.3 At 12:15 p.m. on the same day, a handwritten letter signed by Defendant was

  presented to the Clerk’s Office and filed as ECF No. 119. It is addressed to Judges Smith and

  Almond and states that, “I am [in] total defiance of my conditions of release, including reporting

  to Probation, due to my rejection of those conditions.” In the letter, Defendant demanded an

  immediate hearing.

          At 2:37 p.m., still on May 7, 2019, Probation presented its petition and the Court issued a

  warrant. The petition charges Defendant with the following violations:

          Violation No. 1: The defendant shall report to the probation office in the
          district to which the defendant is released within 72 hours of release from
          custody of the Bureau of Prisons.

          Violation No. 2: The defendant shall refrain from any unlawful use of a
          controlled substance. The defendant shall submit to one drug test within 15
          days of release from imprisonment or placement on probation and at least
          two periodic drug tests thereafter.

  3
   Officer Dufresne’s testimony is summarized infra in Section III (A) of this report and recommendation. It must be
  noted that Defendant later described this trip to Probation as his attempt to surrender. During the revocation
  proceeding, he expressed frustration over the failure of his surrender attempt, which, if successful, would have
  eliminated the need to find him and arrest him the next day.

                                                          4
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 5 of 26 PageID #: 2578




             Violation No. 3: The defendant shall notify the probation officer at least ten
             days prior to any change in residence or employment.

             Violation No. 4: The defendant shall comply with all applicable federal and
             state laws regarding the registration of sex offenders in the state of residence,
             employment and school attendance, and shall provide verification of
             compliance with this requirement to the probation officer.

  Defendant was arrested the next day, May 8, 2019, at a Rhode Island hotel. Following his arrest,

  Defendant immediately appeared before Magistrate Judge Almond.4 At the initial appearance,

  the Court engaged Defendant in colloquy regarding his refusal to have counsel and his desire to

  exercise his right of self-representation. Based on this colloquy, the Court allowed Defendant to

  proceed pro se, but appointed Attorney Kevin Fitzgerald as stand-by counsel.5 After Defendant

  advised the Court that he is the victim of a conspiracy and Mr. Fitzgerald stated that Defendant

  wished to have a revocation hearing and to make certain motions, the matter was continued to

  May 15, 2019. In the meantime, based on his refusal to comply with any conditions, the Court

  ordered that Defendant be detained. See Fed. R. Crim. P. 32.1(a)(6) (citing 18 U.S.C. § 3143(a)

  (detention while supervised release violation pending to be imposed unless judicial officer finds

  by clear and convincing evidence that person is not likely to flee or pose a danger)).

             At the May 15, 2019, Defendant presented a series of oral motions. First, based on

  contact by the U.S. Marshal’s Service with his family while executing the arrest warrant, he

  made an oral motion for a restraining order preventing any governmental employee, and more


  4
      The background regarding the proceedings before Magistrate Judge Almond is drawn from the public record.
  5
    This colloquy conforms to the requirements of Faretta v. California, 422 U.S. 806 (1975), that a defendant must be
  questioned to allow the court to determine that he is “literate, competent, and understanding, and that he [i]s
  voluntarily exercising his informed free will,” id. at 835, as well as to warn the defendant of the risks of self-
  representation. Id. at 834 (“although he may conduct his own defense ultimately to his own detriment, his choice
  must be honored out of ‘that respect for the individual which is the lifeblood of the law’”); United States v.
  Robinson, 753 F.3d 31, 43 (1st Cir. 2014) (“The Supreme Court has declined to require a trial judge to intone any
  specific magic words, opting instead to make clear that the warnings should be such that ‘the record will establish
  that [the defendant] knows what he is doing and his choice is made with eyes open.’”).

                                                           5
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 6 of 26 PageID #: 2579



  narrowly, the U.S. Marshal’s Service and U.S. Probation Office, from contacting any member of

  his family.6 With no need to contact Defendant’s family once he was detained, the motion was

  denied. Second, Defendant asked the Court to issue subpoenas to compel testimony from an

  array of government officials;7 the purpose of the subpoenas was to prove that Defendant’s

  underlying prosecution was the result of governmental retaliation against him by a “political

  organized crime syndicate,” as well as to identify “self-admitted pedophilic perverts.” Def. Ex.

  A at 11. That motion was denied because the testimony sought was legally irrelevant to the

  pending violation charges and amounted to a legally improper attempt by Defendant to

  collaterally attack his judgment of conviction in the context of a supervised release violation

  proceeding. ECF No. 123. Finally, Defendant asked the Court to disqualify Judges Smith and

  Almond and to transfer the venue of the case to New York to remove it from Rhode Island; that

  motion was taken under advisement. On the next day, May 16, 2019, Magistrate Judge Almond

  denied the motion to transfer venue, but granted the motion to disqualify in light of his and Judge

  Smith’s exercise of judicial discretion to recuse. ECF No. 123.

           On May 22, 2019, Defendant appeared before me. Based on Defendant’s apparent

  willingness to accept court-appointed counsel, I provisionally appointed Kevin Fitzgerald as his

  attorney and, to accommodate Defendant’s refusal to sign a financial affidavit, asked counsel to

  provide information sufficient to establish eligibility to the Court ex parte by June 3, 2019. I



  6
    In the closing statement, Defendant expanded on the reasons for this request, including his belief that he is the
  victim of a conspiracy of “those . . . who are too privileged to prosecute,” that “hostility . . . was directed toward this
  defendant and family members by some of the same culprits involved in the aggression that was related to the
  original hearing,” and that “all the violence, aggression, hostility, lies, thefts, and manipulations that have occurred
  in my case since 2011 to present have been perpetrated solely by government agents.” Def. Ex. A at 6-7.
  7
    The individuals that Defendant initially asked to have subpoenaed are the following: Rhode Island Department of
  Corrections employees Richard DelFino, A.T. Wall, Patricia Coyne-Fague; Superior Court Judge Richard Licht;
  former Governor Lincoln Chafee; Derek Dufresne and other employees of U.S. Probation; and Magistrate Judge
  Almond and Chief Judge Smith.

                                                               6
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 7 of 26 PageID #: 2580



  advised Defendant that he could restate any of the motions denied by Judge Almond; I also

  advised him of the charged violations, the potential consequences and his rights and scheduled

  the case for a revocation hearing on June 3, 2019.

           On June 3, 2019, I found Defendant eligible for court-appointed counsel and was

  prepared to appoint Attorney Fitzgerald as his attorney. However, Attorney Fitzgerald declined,

  advising the Court that he had conferred with Defendant who wanted to continue to exercise his

  right to be pro se, as well as that Mr. Fitzgerald could not accept the engagement in that he could

  not present what Defendant wanted him to do. Attorney Fitzgerald further advised the Court

  that, while he could not accept the engagement as counsel, he could continue to assist Defendant

  as stand-by counsel. The Court allowed Defendant to continue to represent himself with

  Attorney Fitzgerald as stand-by counsel.8

           Next, the Court addressed Defendant’s motions. First, Defendant presented a motion to

  compel the government to define certain terms (e.g., “erotica”); this motion was denied because

  the definitions requested were not relevant to the pending violations. Second, Defendant asked

  that all witnesses be sequestered; this request was granted. Third, Defendant asked the Court to

  subpoena eleven individuals9 to testify. He explained that this testimony was sought to prove

  that his original prosecution was in retaliation for his complaint against a Rhode Island



  8
    To accommodate Defendant’s exercise of his right to self-representation, while protecting him as far as possible
  from the risks, the Court was liberal in allowing Attorney Fitzgerald to participate in the proceedings. In his closing
  statement, Defendant acknowledged that the Court “dilligently worked to provide legal counsel to this Defendant
  which is genuinely appreciated,” as well as that “Mr. Fitzgerald was a true defense lawyer and did a magnificent job
  within the strict limitations that the judicial system . . . imposed upon him.” Def. Ex. A at 12. The Court observes
  that Defendant consistently demonstrated the ability to express himself clearly and to ask comprehensible questions.
  He was also consistently courteous and appropriate throughout these proceedings.
  9
   In his second request, Defendant asked for subpoenas to issue for Judges Smith and Almond; Department of
  Corrections employees Richard DelFino, A.T. Wall and Patricia Coyne-Fague; Superior Court Judge Richard Licht
  and Magistrate O’Brien; former Governor Lincoln Chafee; Defendant’s former defense attorney, Robert Mann; the
  prosecutor during the underlying case, Assistant United States Attorney Terrence Donnelly; and a postal officer
  named Connelly.

                                                             7
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 8 of 26 PageID #: 2581



  Department of Corrections supervisor and that numerous state and federal officials (including

  Judges Smith and Almond) participated in the conspiracy to bring false charges against him.

  Further, in reliance on his persistent contention of innocence of the underlying charges because

  the material found by the jury to be “child pornography” is actually not lascivious (except in the

  eyes of a true pedophile), Defendant also sought to prove that any individual who found the

  material on which his convictions are based to be lascivious must be a pedophile. Because these

  arguments appeared to amount to a collateral attack on the underlying conviction and sentence

  and to bear no relationship to whether Defendant committed the charged violations of conditions

  of supervised release, the motion for issuance of subpoenas was denied. Last, Defendant restated

  his motion to transfer venue to New York based on his belief that judges in New York are neutral

  and have no political connection to Rhode Island. With no reason presented why I could not

  handle the matter10 and, even if there was, with no basis for transferring the case to New York,

  that motion was denied.

           Following the rulings on the motions, the evidentiary revocation hearing was conducted.

  Officer Dufresne testified. One exhibit was marked for identification, but Defendant’s objection




  10
     This changed at the very end of the proceedings before me. In his closing statement, Defendant stated that Judge
  Almond told him that he would convey to me his opinions regarding the rulings on Defendant’s motions. It must be
  noted that the reasons for these rulings are conveyed through Judge Almond’s statements on the record and in his
  publicly published order, ECF No. 123. Nevertheless, based on Judge Almond’s comment, Defendant concluded
  that this “clearly indicates collusion between the two courtrooms . . . to devise ways to prevent the whole truth about
  this Defendant’s original conviction and current resistance from fully entering into the public domain and record.
  Thus, sparing Magistrate Almond and his associates from possible prosecutorial investigation and potential
  incarceration.” Def. Ex. A at 4. Defendant also asserted that I am a “politically appointed Magistrate and part of the
  political structure in R.I.” Id. at 5. Finding that none of these allegations are sufficient to mandate recusal, I have
  not recused myself. See 28 U.S.C. § 455(a); In re United States, 666 F.2d 690, 694-5 (1st Cir. 1981) (“unsupported,
  irrational, or highly tenuous speculation” is not enough to trigger recusal under § 455(a)); Uniloc USA, Inc. v.
  Microsoft Corp., 492 F. Supp. 2d 47, 54 (D.R.I. 2007), aff’d, 290 F. App’x 337 (Fed. Cir. 2008) (“If, in the exercise
  of that discretion, a judge determines that recusal is unnecessary or unwise, the judge is duty bound to sit and hear
  the case.”).


                                                            8
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 9 of 26 PageID #: 2582



  was sustained and it was not admitted.11 After the evidence was closed, the matter was

  continued to June 25, 2019, for arguments regarding guilt and, if appropriate, to address

  sentencing.

           At the June 25, 2019 hearing, I first heard arguments regarding guilt from the

  government, from Attorney Fitzgerald and, through the reading of his statement (Def. Ex. A),

  from Defendant. I found Defendant guilty of Violation Nos. 1 to 3 but took the issue of guilt as

  to Violation No. 4 under advisement. With respect to sentencing, the government argued for a

  sentence of four months, which is at the low end of the guidelines range, followed by fifteen

  years of supervised release. It urged me to recommend such a sentence without regard to

  whether I found Defendant guilty of Violation No. 4. For his part, based on his assumption that

  “judgment was determined before any of the Court sessions occurred,” in his closing statement,

  Defendant argued for a maximum sentence of two years, and did not address the issue of further

  supervised release. Def. Ex. A at 13. Based on his assumption (derived from his commitment to

  continue to resist) that he will continue to cycle through terms of incarceration for future

  supervised release violations, Defendant also asked the Court to preemptively schedule the next

  hearing two months before his next release date. Def. Ex. A at 13. Defendant declined the

  opportunity to present further allocution in light of his written statement. I also took the issue of

  sentencing under advisement.

  II.      DEFENDANT’S PRO SE DEFENSE

           Throughout the proceedings, Defendant repeatedly emphasized his approach to the issues

  before the Court – resistance to any action amounting to acquiescence to the corrupt judicial


  11
    Government’s Ex. 1 is a state-issued arrest warrant, with supporting affidavit, charging Defendant with failing to
  register, which was procured by the Rhode Island State Police on May 9, 2019. With the existence of the state
  warrant in evidence through the testimony of Officer Dufresne, and with no evidence to establish the reliability of
  the supporting affidavit, the government’s motion to admit it was denied.

                                                            9
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 10 of 26 PageID #: 2583



   system (for example, an innocent person submitting to the requirement to register as a sex

   offender), coupled with seeking a platform to publicly state his belief in his own innocence and

   his accusations against various public officials, including two judges of this Court. He

   consolidated his thoughts in his closing statement. To accommodate his repeated request that

   these matters “enter[] into the public domain,” the key themes are summarized here.

            Defendant’s statement opens with his belief that his retained attorney, Mr. Mann, did not

   present exculpatory evidence to the First Circuit because he feared retaliation by the conspirators

   and that the First Circuit itself may have been drawn into the “alleged corruption that exists in

   the R.I. Federal Court system,” in that it did not adequately review the record. Def. Ex. A at 1.

   He adverts to a decision from the Eighth Circuit, United States v. Morrissey, 895 F.3d 541, 548

   (8th Cir. 2018), which holds that the Double Jeopardy Clause prohibits convicting a person of

   both possession and receipt of the same image of child pornography.12 He seems to suggest that

   Morrissey may have been the basis for his certiorari petition, which was rejected due to the

   “politically appointed U.S.S.C.’s excuse[,] . . . the deficiency of the text.” Def. Ex. A at 2.

   These events have caused Defendant to be concerned that the “entire U.S. Judicial system has

   been corrupted” resulting in Defendant’s request for a judge “from a neutral country, such as

   France, . . . to preside over an American courtroom, or independent international tribunal . . . .”

   Id. at 2-3.

            Defendant objected vigorously to my ruling limiting the proceeding (“refusal . . . to admit

   exculpatory information”) to whether the violations were committed regardless of his challenge

   to the legitimacy of the conditions and regardless of the reasons for his refusal to cooperate. Id.


   12
     It is not clear whether this argument was presented during trial or on appeal to the First Circuit. Nor, with a
   judgment showing that the receipt conduct ended over a year prior to the possession conduct and the imposition of
   the same concurrent sentence for each count, is it clear why it would apply. United States v. Pires, 642 F.3d 1, 16
   (1st Cir. 2011); United States v. Cameron, 662 F. Supp. 177, 182 (D. Me. 2009).

                                                            10
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 11 of 26 PageID #: 2584



   at 3; see id. at 10 (“Court did not allow this Defendant to subpoena witnesses to prove innocence

   in this hearing.”). Defendant critiqued the Court for failing to discharge its “responsibility to

   order an investigation by law enforcement from outside District One, and to confront and detain

   the alleged conspirators,” noting that it is the Court’s “obligation to issue arrest warrants for the

   immediate arrest, incarceration, and sequestration in a neutral district of the alleged

   perpetrators.” Id. at 6, 9. Defendant argued that he has been punished “based on the pedophilic

   thoughts of others” pursuant to the “whims of alleged corrupt government agents.” Id. at 6.

   Nevertheless, he states that his purpose is not to “overturn the case, since this can only be

   accomplished in a Constitutional setting, which . . . no longer exists in an American Federal

   Courtroom,” but rather, to “put my adversaries on notice” of imminent criminal prosecution, and

   to give them the “opportunity to admit to their crimes and to seek leniency during their

   sentencing.” Id. at 8. Defendant posited that the Court’s failure to uphold the laws “will

   necessitate and authorize a citizen’s arrest, which I am willing to provide.” Id. at 9.

          As a matter of law, Defendant’s core argument that his underlying prosecution was the

   product of a corrupt conspiracy, which resulted in an invalid conviction (as well as an invalid

   sentence, including invalid release conditions), is unavailing because a defendant in a revocation

   hearing is not permitted to assert a defense that challenges the validity of the defendant’s

   underlying conviction. United States v. Jones, 833 F.3d 341, 343-44 (3d Cir. 2016) (joining

   Second, Fifth, Seventh, Eighth, Ninth, and Eleventh Circuits and holding that “the validity of an

   underlying conviction or sentence may not be collaterally attacked in a supervised release

   revocation proceeding and may be challenged only on direct appeal or through a habeas corpus

   proceeding”); see United States v. Hall, 735 F. App’x 188, 191 (6th Cir. 2018) (finding, although

   “Jones is not binding on us, it is highly persuasive”); Neil P. Cohen, The Law of Probation and



                                                     11
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 12 of 26 PageID #: 2585



   Parole, § 22:3 (2d ed. 2019). A conviction’s validity may be collaterally attacked only in a

   separate proceeding, such as under 28 U.S.C. § 2255. United States v. Francischine, 512 F.2d

   827, 828-29 (5th Cir. 1975). To probe the viability of this proposition, during the hearing, the

   Court paused to ask stand-by counsel, an accomplished defense attorney, whether he is aware of

   any legal citation permitting the Court to consider proof of a conspiracy tainting the underlying

   conviction during a supervised release revocation proceeding. Mr. Fitzgerald advised that he is

   not.

            Based on this legal conclusion, I permitted Defendant to articulate his arguments,

   including to read his lengthy statement and to admit it in evidence; however, I did not permit him

   to subpoena and present testimony from the various officials he is accusing. If Defendant wishes

   to marshal such a collateral attack, he may attempt to do so in a habeas proceeding. And while

   Defendant may generally be out of time to bring a habeas petition pursuant to 28 U.S.C. §

   2255(f), the statute of limitations bar might be suspended to the extent that his argument is

   grounded in actual innocence of the underlying crime.13 McQuiggin v. Perkins, 569 U.S. 383,

   386 (2013) (“actual innocence, if proved, serves as a gateway through which a petitioner may

   pass whether the impediment is a procedural bar . . . [or] expiration of the statute of limitations”).

   III.     REVOCATION HEARING

            A.       Facts

            The relevant facts are relatively straight forward. Officer Dufresne testified that he had

   supervised Defendant pretrial, but that Officer Anthony Desjardins was his post-conviction

   supervising officer. He confirmed that Defendant was confined at FCI Danbury in Connecticut


   13
      This is not the time or place for me to rule, or even comment, on the viability of Defendant’s collateral attack on
   his conviction and sentence, except to note that nothing that I have written in this report and recommendation or that
   I stated on the record during the supervised release violation proceedings should be interpreted as suggesting that I
   found compelling or even colorable any of Defendant’s conspiracy theories.

                                                            12
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 13 of 26 PageID #: 2586



   until he was released on May 3, 2019. As of May 7, 2019, Officer Dufresne was generally aware

   that Defendant was planning to refuse to comply with conditions.14

           On May 7, 2019, Officer Dufresne testified that Defendant appeared at Probation’s office

   in Providence, Rhode Island, at approximately 10:00 a.m. As duty officer that day, Officer

   Dufresne’s responsibility was to meet with Defendant and go over his conditions to make sure

   that he understands and will comply. Defendant told Officer Dufresne that he had intentionally

   not appeared until after the seventy-two-hour deadline and that he expected that a warrant should

   have issued; he demanded to know why there was no warrant and he told Officer Dufresne that

   he wanted a warrant because he wanted to see a judge. Defendant refused to answer Officer

   Dufresne’s questions about his address or contact information and refused to report the next day

   when Officer Desjardin would be available. Defendant refused to give a urine sample for drug

   testing and stated that he would not do so in the future. Defendant told Officer Dufresne that he

   had not registered as a sex offender anywhere and that “he would not be registering.” Officer

   Dufresne assured him that Probation wanted to work with, not against, him, but Defendant stated

   that he did not want to comply and that his purpose in appearing at Probation was not to report as

   required, but to advise Probation that he did not intend to report.

           After Defendant left Probation’s office, its petition for a warrant was granted and the

   warrant was executed. Officer Dufresne testified that he became aware that Defendant was

   arrested at a hotel in Rhode Island on the next day, May 8, 2019, at approximately 7:00 a.m. in

   the morning, and that, after he was arrested, on May 9, 2019, the State issued a warrant based on

   Defendant’s failure to register.


   14
     Defendant was frustrated by his inability to prove through Officer Dufresne (who lacked answers because he was
   not the supervising officer) that he (Defendant) had been unwavering in his refusal ever to comply with release
   conditions, long prior to his release. Since this fact seemed important to Defendant who repeatedly incorporated it
   into his questions, I have accepted it as proven even though his questions are not evidence.

                                                           13
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 14 of 26 PageID #: 2587



           I found Officer Dufresne’s testimony to be highly credible. Defendant’s attempt to

   undermine its reliability based on Officer Dufresne’s failure to issue a warrant himself while

   Defendant was in Probation’s office was unavailing – Officer Dufresne lacks the legal authority

   to issue a warrant. Rather, as a Probation officer, he can initiate the filing of a petition to the

   Court, which is what he did. Further, Officer Dufresne credibly testified that, while Defendant

   was present in his office, he was focused on trying to work with Defendant.

           The evidence does not establish where Defendant was located during the period between

   his release by BOP from FCI Danbury in Connecticut on May 3, 2019, and his appearance at

   Probation in Providence, Rhode Island, at 10:00 a.m. on May 7, 2019, and his arrest at a Rhode

   Island hotel at 7:00 a.m. on May 8, 2019.

           B.      Law Applicable to Violations

           The preponderance of the evidence is the applicable standard for the revocation of

   supervised release. See Johnson v. United States, 529 U.S. 694, 700 (2000) (violations of

   supervised release need only be found by a judge under a preponderance of the evidence

   standard) (citing 18 U.S.C. § 3583(e)(3)); United States v. Bergeron, CR No. 03-116S, 2011 WL

   1458787, at *1 (D.R.I. Mar. 15, 2011) (government bears burden of proving defendant violated

   supervised release conditions by a preponderance of the evidence). Preponderance of the

   evidence “is a more-likely-than-not standard.” United States v. Tanco-Pizarro, 892 F.3d 472,

   475 (1st Cir. 2018). In making findings based on a preponderance of the evidence, the Court

   may rely on plausible inferences that are grounded in the evidence; it may not rely on guesswork

   or speculation. See United States v. Montanez-Quinones, 911 F.3d 59, 73 (1st Cir. 2018);

   Figueroa v. Gelb, Civil Action No. 13-13008-IT, 2016 WL 3147354, at *2 (D. Mass. Apr. 20,

   2016). In a supervised release proceeding, the defendant does not have a full Sixth Amendment



                                                     14
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 15 of 26 PageID #: 2588



   right to confront adverse witnesses. United States v. Rodriguez, 919 F.3d 629, 2019 WL

   1348280, at *3 (1st Cir. Mar. 26, 2019). Accordingly, reliable hearsay evidence can be admitted.

   Fed. R. Evid. 1101(d)(3); United States v. Rondeau, 430 F.3d 44, 48 (1st Cir. 2005). In deciding

   whether to consider hearsay, the court must weigh not only reliability, but also the government’s

   proffered reason for not producing the declarant. United States v. Portalla, 985 F.2d 621, 622

   (1st Cir. 1993); see Fed. R. Crim. P. 32.1 (b)(1)(B)(iii), (2)(C); Fed. R. Evid. 1101(d)(3).

           Under federal law, offenses proscribed by 18 U.S.C. § 2252(a) are sex offenses pursuant

   to the Sex Offender Registration and Notification Act (“SORNA”), 34 U.S.C. § 20901, et seq.

   Through 34 U.S.C. § 20913, SORNA delegates authority to the Attorney General to issue

   regulations regarding the registration requirements imposed on sex offenders. Gundy v. United

   States, 139 S. Ct. 2116, 2121, 2130-31 (2019) (holding § 20913 as constitutional delegation of

   authority). Having been convicted of receipt of child pornography under 18 U.S.C. § 2252(a)(2)

   and possession of child pornography under 18 U.S.C. § 2252(a)(4), Defendant is subject to the

   SORNA registration requirement. 34 U.S.C. § 20913; see United States v. Hyman, 665 F.

   App’x. 44, 48 (2d Cir. 2016) (“A violation of 18 U.S.C. § 2252 (the conviction here) subjects a

   defendant to the registration requirement.”). Under 18 U.S.C. § 2250, a person who “travels in

   interstate . . . commerce” and “knowingly fails to register or update a registration as required by

   [SORNA]” commits the offense of failure to register. See United States v. Parks, 698 F.3d 1, 3

   (1st Cir. 2012) (“SORNA imposes criminal sanctions on convicted sex offenders subject to its

   registration requirements who travel in interstate commerce and knowingly fail to register or

   update their registrations.”).

           There is no separate federal registration program for sex offenders required to register

   under SORNA who are released from federal custody; rather, federal law requires such sex



                                                    15
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 16 of 26 PageID #: 2589



   offenders to integrate into the sex offender registration programs of the states. National

   Guidelines for Sex Offenders Registration Notification (“Guidelines”), Office of Justice

   Programs, at 47, available at https://www.smart.gov/pdfs/final_sornaguidelines.pdf.15 These sex

   offenders are required to comply with the SORNA registration requirements in the jurisdictions

   in which they reside, are employed or attend school as mandatory conditions of their federal

   supervision, pursuant to 18 U.S.C. §§ 3563(a)(8), 3583(d). Upon release from federal custody,

   the Guidelines require that the jurisdiction to which such a sex offender goes to reside following

   release from federal custody must require the sex offender to appear in person to register within

   no more than three business days. Guidelines at 48. If the offender fails to appear within that

   period of time, proceedings for violation of the registration requirements may be initiated. Id.

           Rhode Island law is stricter. Registration is required by R.I. Gen. Laws § 11-37.1-3(a).

   Following the release from custody, the initial registration must be completed in the “city or

   town in which the person intends to reside within twenty-four (24) hours of their release from

   confinement.” R.I. Gen Laws § 11-37.1-4(f).

           C.       Proposed Findings of Fact and Recommendation Regarding Guilt for All
                    Charged Violations

           Defendant’s guilt of the offenses of failing to report within seventy-two hours of release,

   of refusing to submit a requested sample for drug testing, and of refusing to supply Probation

   with his address is established by overwhelming and uncontradicted evidence. Based on the

   evidence, I found him guilty of each of Violation Nos. 1, 2 and 3.

           For Violation No. 4, the following are established facts and/or conclusions of law:

           •        Defendant’s crimes (receipt/possession of child pornography) are subject to the
                    SORNA registration requirements requiring registration under state and federal
                    law;

   15
    Issued on August 2, 2008, these Guidelines were adopted to carry out the statutory directive to the Attorney
   General in 34 U.S.C. § 20912(b) to issue guidelines to interpret and implement SORNA. Guidelines at 3.

                                                           16
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 17 of 26 PageID #: 2590




            •        Until May 3, 2019, Defendant was in BOP custody in Connecticut;

            •        Defendant was released from BOP custody on May 3, 2019;

            •        Three business days later, Defendant was in Rhode Island at the U.S. Probation
                     Office by 10:00 a.m. on May 7, 2019;

            •        Defendant was in a Rhode Island hotel on May 8, 2019, at 7:00 a.m. in the
                     morning, when he was arrested;

            •        Prior to starting to serve his sentence, Defendant had always lived in Rhode
                     Island;

            •        During the days from May 3 through May 8, 2019, Defendant did not register
                     anywhere;

            •        At all relevant times, Defendant had the specific intent consciously to flout the
                     law by failing to register, as established by his statements to Officer Dufresne, his
                     letter to Judges Almond and Smith (ECF No. 119) and his statements on the
                     record during the supervised release proceedings.16

   In analyzing these facts/conclusions, the Court is mindful that the charged violation is not that

   Defendant committed the specific crime of failing to register under the law of any specific state,

   but rather that he failed to comply with the supervised release condition of registering as required

   by state and federal law and of verifying that he had complied with Probation. I find by a

   preponderance of the evidence that Defendant failed to comply with this condition.

            As to the federal registration requirement, it is established that, from his release on May 3

   until his arrest on May 8, 2019, Defendant did not register anywhere as a sex offender and that

   he continues to refuse to do so. Defendant’s repeated statements that he will not register

   demonstrate that he acted with not just general intent, but with specific intent. It is further

   proven that, when Defendant was released in Connecticut on May 3, 2019, he was subject to the



   16
     The law requires proof only of general intent; specific intent to consciously flout the law is beyond what the law
   requires. United States v. Thompson, 431 F. App’x 2, *3-4 (1st Cir. 2011) (SORNA requires only showing of
   general intent).

                                                            17
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 18 of 26 PageID #: 2591



   SORNA federal reporting requirement, and that he reported in person to the Probation office in

   Providence, Rhode Island, on May 7, 2019, establishing that he traveled in interstate commerce.

   It is further proven that, as of May 8, 2019, Defendant was still in Rhode Island and still

   unregistered based on the issuance of a state warrant for failure to register a day later, on May 9,

   2019. Based on this evidence, I find that the government has proven by a preponderance of the

   evidence that Defendant is guilty of Violation No. 4, based on noncompliance with federal law

   regarding sex offender registration, because the facts establish that Defendant traveled in

   interstate commerce and knowingly failed to register in any state within three business days of

   his release, as well as that he failed to provide verification to Probation of compliance because he

   had not complied and did not intend to comply.

          As to the Rhode Island registration requirement, the evidence (including Defendant’s

   prior residence in Rhode Island and his presence in Rhode Island on May 7 and 8, 2019) permits

   the plausible inference that, upon release, Defendant intended to live somewhere in Rhode

   Island, yet had failed to register anywhere in Rhode Island, despite having been released for

   more than twenty-four hours. See R.I. Gen Laws § 11-37.1-4(e). While the evidence does not

   establish that Defendant had been residing in Rhode Island for more than twenty-four hours

   when he was arrested at a Rhode Island hotel, that is not what is required; rather, initial

   registration must be completed within twenty-four hours of the release from incarceration for an

   individual with the intent to reside in Rhode Island. Id. Recognizing that the government’s

   burden is to prove the charged violation by a simple preponderance, I also find Defendant guilty

   of Violation No. 4 based on the failure to comply with Rhode Island law, as well as on his failure

   to verify compliance with Rhode Island law to Probation.

   IV.    SENTENCING



                                                    18
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 19 of 26 PageID #: 2592



          A.      Law Applicable to Sentencing

          According to 18 U.S.C. § 3583(e)(3), the Court may revoke a term of supervised release

   and require the defendant to serve in prison all or part of the term of supervised release

   authorized by statute for the offense that resulted in such term of supervised release without

   credit for time previously served on post-release supervision, if the Court finds by a

   preponderance of the evidence that the defendant has violated a condition of supervised release.

   The prison term is limited in that Defendant, who was on supervision for Class C felony, may

   not be sentenced to a term beyond two years. However, the two-year statutory maximum is

   refreshed with each violation and will apply to any potential future violation, with no credit for

   terms of incarceration for previous violations. United States v. Hall, CR No. 05-126WES, ECF

   No. 65 at 3-4 (D.R.I. Jan. 2, 2019); see United States v. Harris, 878 F.3d 111, 119 (4th Cir.

   2017), cert. denied, 139 S. Ct. 59 (2018) (collecting cases from Second, Third, Fifth, Seventh,

   Eighth, Ninth, Eleventh and D.C. Circuits); see also United States v. Porter, 905 F.3d 1175, 1182

   (10th Cir. 2018).

          According to 18 U.S.C. § 3583(h) and § 7B1.3(g)(2) of the United States Sentencing

   Guidelines (“USSG”), when a term of supervised release is revoked and the defendant is

   required to serve a term of imprisonment that is less than the maximum term of imprisonment

   authorized, the Court may impose a new term of supervised release. The length of such a term of

   supervised release shall not exceed the term of supervised release authorized by statute for the

   offense that resulted in the original term of supervised release, less any term of imprisonment

   that was imposed upon revocation of supervised release. In this case, the authorized statutory

   maximum term of supervised release is life.




                                                    19
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 20 of 26 PageID #: 2593



               Section 7B1.1 of the USSG provides for three grades of violations (A, B and C).

   Subsection (b) states that where there is more than one violation, or the violation includes more

   than one offense, the grade of violation is determined by the violation having the most serious

   grade. Grade B violations17 are conduct constituting any other offense punishable by a term of

   imprisonment exceeding one year, while Grade C violations are conduct constituting an offense

   punishable by a term of imprisonment of one year or less; or a violation of any other condition of

   supervision. Section 7B1.3(a)(1) states that upon a finding of a Grade B violation, the Court

   shall revoke supervision, while upon a finding of a Grade C violation, the Court may revoke,

   extend or modify the conditions of supervision. In this case, guilt on Violation No. 4 establishes

   that Defendant has committed a Grade B violation; therefore, the Court shall revoke supervision.

   However, if the Court finds Defendant not guilty of Violation No. 4, but guilty on Violation Nos.

   1, 2 and 3, what remains is a Grade C violation; in that event, the Court may revoke, extend or

   modify the conditions of supervision.

               Section 7B1.4(a) of the USSG provides that the Criminal History Category is the

   category applicable at the time the defendant was originally sentenced. In this instance,

   Defendant was a Criminal History Category I at the time of sentencing. Should the Court revoke

   supervised release, the Revocation Table provided for in § 7B1.4(a) provides the applicable

   imprisonment range. For a Grade B violation committed by a defendant classified as Criminal

   History Category I, the applicable range of imprisonment is four to ten months. For Grade C

   violations, the applicable range of imprisonment is three to nine months.

               Should the Court find that the defendant has committed a Grade B or C violation, §

   7B1.3(c)(1) states that where the minimum term of imprisonment determined under § 7B1.4 is at



   17
        Grade A is not in issue in this case.

                                                      20
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 21 of 26 PageID #: 2594



   least one month, but not more than six months, the minimum term may be satisfied by (a) a

   sentence of imprisonment; or (b) a sentence of imprisonment that includes a term of supervised

   release with a condition that substitutes community confinement or home detention according to

   the schedule in § 5C1.1(e) for any portion of the minimum term. Should the Court find that the

   defendant has committed a Grade B or C violation, § 7B1.3(c)(2) states that where the minimum

   term of imprisonment determined under § 7B1.4 is more than six months but not more than ten

   months, the minimum term may be satisfied by (a) a sentence of imprisonment; or (b) a sentence

   of imprisonment that includes a term of supervised release with a condition that substitutes

   community confinement or home detention according to the schedule in § 5C1.1(e), provided

   that at least one half of the minimum term is satisfied by imprisonment. The first provision,

   which allows for alternatives for any portion of the minimum term, applies to this matter.

          As itemized in 18 U.S.C. § 3583(e), the factors that the court may consider in setting the

   length of the sentence to be imposed following a revocation of supervised release are some (but

   not all) of the sentencing factors listed in 18 U.S.C. § 3553(a). As relevant here, they include:

   the nature and circumstances of the offense and the history and characteristics of the defendant;

   the need for the sentence imposed to afford adequate deterrence to criminal conduct and to

   protect the public from further crimes of the defendant; the need to provide the defendant with

   needed educational or vocational training, medical care, or other correctional treatment in the

   most effective manner; and the applicable guidelines and policy statements issued by the

   Sentencing Commission. 18 U.S.C. §3553(a). The USSG makes clear that the sanction for a

   supervised release violation should focus on the defendant’s failure to follow the court-imposed

   conditions as a “breach of trust” and not on the need to punish the new criminal conduct. USSG

   § 7A.3(b).



                                                   21
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 22 of 26 PageID #: 2595



           B.       Recommended Sentence

           In light of Defendant’s stated intention never to comply with Court-imposed conditions,18

   sentencing in this case poses a profound conundrum for the Court: the prospect that what could

   become life in prison may result from Defendant’s intent to continue to resist compliance with

   any of his conditions of supervision, particularly those requiring him to register as a sex

   offender, which also exposes him to prosecution for a new crime. For starters, Defendant faces

   the potential for a lifetime term of supervised release. 18 U.S.C. § 3583(h); USSG §

   7B1.3(g)(2). And although there is a two-year statutory cap on how much incarceration may be

   imposed for any single set of violations, that cap is refreshed each time there are new violations.

   See Hall, CR No. 05-126WES, ECF No. 65 at 3-4. In effect, Defendant can be incarcerated (and

   he asks the Court to incarcerate him) for a term of two years, with an extended term of

   supervision. And if he commits the same violations upon release the next time, the same

   consequence may be imposed, resulting in a pernicious and unnecessary pattern that may persist

   for the rest of Defendant’s life. See United States v. Apodaca, 641 F.3d 1077, 1085-88 (9th Cir.

   2011) (Fletcher, J., concurring)) (“the Sentencing Commission has recommended a lifetime term

   of supervised release for every child pornography offender”); United States v. C.R., 792 F. Supp.

   2d 343, 519-20 (E.D.N.Y. 2011) (rejecting guideline’s recommendation for a lifetime term of

   supervised release for a non-production offender as “too severe and inhibitory of the total

   rehabilitation possible while defendant is still in his early twenties”).




   18
     During argument on sentencing, Defendant stated that Probation had failed to support him in his attempt to find
   post-release housing. Based on this comment, I asked Attorney Fitzgerald whether more assistance or support from
   Probation might alter Defendant’s determination to refuse to abide by any conditions. After being reminded of his
   Fifth Amendment right not to incriminate himself, Defendant insisted on answering the question himself: “No, I’m
   not going to comply with any conditions of probation, Your Honor.”

                                                          22
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 23 of 26 PageID #: 2596



          The government requests a sentence of four months incarceration followed by a fifteen-

   year term of supervised release with the same conditions. In making this recommendation, the

   government noted that such a sentence falls near or at the lowest edge of the guidelines,

   depending on whether these are classified as B or C violations, and therefore adequately

   addresses the sentencing goals of punishment of the breach of trust and general deterrence. The

   government acknowledged the difficulty in this case of achieving the sentencing goal of

   deterring future noncompliance by Defendant. Nevertheless, the government emphasized that

   these conditions, particularly those arising from SORNA, were imposed by the Court because

   society has an interest in monitoring people who have been convicted of sex offenses involving

   minors to ensure the safety of the community and to facilitate rehabilitation. For his part, based

   on his belief that he can never find justice in an American federal court, Defendant requested

   “the full 2 yrs. sentence so as to relieve everyone involved from having to deal with the same

   issue every few months and for this Court to issue an order for a hearing at least two months

   prior to my next release date, hopefully by teleconference, to expedite the next challenge without

   all the drama that occurred this time.” Def. Ex. A at 13.

          I cannot accept either Defendant’s proposal or the premise on which it is based. Instead,

   I have strived to forge a recommendation designed to give Defendant the best shot at breaking

   this cycle now by persuading him to comply with Court-imposed conditions, which he plainly is

   fully capable of doing, while taking advantage of his freedom to pursue a collateral attack on his

   conviction, which is his right to do. Mindful of the need to punish the breach of trust, the §

   3553(a) factors of deterrence and public safety concerns, particularly those implicated by the

   ongoing failure to register, I concur with the government’s proposal and recommend a sentence

   of four months, or time served, whichever is longer. I further recommend that the Court



                                                   23
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 24 of 26 PageID #: 2597



   reimpose the same fifteen-year term of supervision to follow, with the same conditions as before.

   I further recommend that, upon release from the incarcerative term, Defendant shall be placed on

   GPS monitoring and be required to live at the Houston House, with the intent that these two

   conditions shall continue for up to a year, but that they shall be lifted as soon as Defendant

   identifies a residence that is approved by Probation and registers in the pertinent community.

   V.      CONCLUSION

           Based on the foregoing factual findings and legal conclusions, I recommend that the

   Court adopt my proposed finding that Defendant is guilty of all of the charged violations and that

   the Court impose a sentence of incarceration for four months or time served, whichever is longer,

   followed by a new term of supervised release of fifteen years. I further recommend that, while

   on supervised release, Defendant be required to comply with the following conditions:

        The defendant shall participate in a program of mental health treatment as directed
        and approved by the Probation Office.

        The defendant shall participate in a sex offender specific treatment program as
        directed by the probation officer and also be required to submit to periodic polygraph
        testing at the discretion of the probation office as a means to ensure he is in
        compliance with the requirements of supervision or treatment.

        The defendant shall contribute to the cost of all ordered treatment and testing based
        on ability to pay as determined by the probation officer.

        The defendant shall comply with all applicable federal and state laws regarding the
        registration of sex offenders in the state of residence, employment and school
        attendance, and shall provide verification of compliance with this requirement to the
        probation officer.

        The defendant shall permit the probation officer, who may be accompanied by either
        local, state, or federal law enforcement authorities, upon reasonable suspicion of a
        violation of supervision, to conduct a search of the defendant’s residence, automobile,
        workplace, computer, and other electronic communication or data storage devices or
        media.

        The defendant must submit to unannounced examination of his computer or other
        electronic equipment by the probation officer, who may be accompanied by either

                                                    24
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 25 of 26 PageID #: 2598



      local, state, or federal law enforcement authorities, which may include retrieval and
      copying of all data from the computer to ensure compliance with this condition. In
      addition, the defendant must consent to the removal of such equipment for the
      purpose of conducting a more thorough investigation and must allow, at the discretion
      of the probation officer, installation on the defendant’s computer any hardware or
      software system to monitor his computer use.

      The defendant shall have no contact with any child under the age of 18 without the
      presence of an adult who is aware of the defendant’s criminal history and is approved,
      in advance, by the probation officer.

      The defendant shall not loiter in areas where children congregate. These areas
      include, but are not limited to, schools, daycare centers, playgrounds, arcades,
      amusement parks, recreation parks and youth sporting events.

      The defendant shall not be employed in any occupation, business, or profession or
      participate in any volunteer activity where there is access to children under the age of
      18, unless authorized, in advance, by the probation officer.

      The defendant shall live at a residence approved by the probation office, and not
      reside with anyone under the age of 18, unless approved, in advance, by the probation
      office.

      The defendant shall not possess any material, including videos, magazines,
      photographs, computer-generated depictions, or any other forms that depict sexually
      explicit conduct involving children.

      The defendant shall notify the probation officer of all computer and other electronic
      communication or data storage devices or media owned or operated by the defendant
      at the commencement of supervision, and immediately report any additional software
      purchases, acquisitions, or use during the term of supervision.

      The defendant shall not maintain a post office box, unless approved by the probation
      officer. He shall also report all mailing addresses used by him and immediately
      report any changes. In addition, the defendant shall not receive any prohibited items
      by mail at any of these locations.

      For up to the first year of supervised release, the defendant shall reside at a residential
      re-entry center, preferably the Houston House in Pawtucket, Rhode Island. While at
      said facility, the defendant shall comply with all policies, procedures, and regulations
      therein. This condition shall end upon Defendant’s providing a residential address
      approved by Probation and complying with his duty to register as a sex offender at
      such address.




                                                    25
Case 1:13-cr-00043-JJM-PAS Document 128 Filed 07/24/19 Page 26 of 26 PageID #: 2599



      While residing in the residential re-entry center, the defendant shall be subject to GPS
      monitoring. The defendant shall pay the cost of monitoring at the contract rate in
      effect at the time of monitoring.

          Any objection to this report and recommendation must be specific and must be served

   and filed with the Clerk of the Court within fourteen (14) days after its service on the objecting

   party. See Fed. R. Crim. P. 59(b); DRI LR Cr 57.2(d). Failure to file specific objections in a

   timely manner constitutes waiver of the right to review by the district judge and the right to

   appeal the Court’s decision. See United States v. Lugo Guerrero, 524 F.3d 5, 14 (1st Cir. 2008);

   Park Motor Mart, Inc. v. Ford Motor Co., 616 F.2d 603, 605 (1st Cir. 1980).


   /s/ Patricia A. Sullivan
   PATRICIA A. SULLIVAN
   United States Magistrate Judge
   July 24, 2019




                                                   26
